             Case 3:20-cv-03866-JCS Document 28 Filed 06/17/20 Page 1 of 2




 1   WALTER RILEY, SBN 95919                          JAMES DOUGLAS BURCH, SBN 293645
     LAW OFFICE OF WALTER RILEY                       National Lawyers Guild
 2   1407 Webster Street, Suite 206                   558 Capp Street
 3   Oakland, CA 94612                                San Francisco, CA 94110
     Telephone: (510) 451-1422                        Telephone: (415) 285-5067 x.104
 4   Facsimile: (510) 451-0406                        Email: james_burch@nlgsf.org
     Email: walterriley@rrrandw.com
 5                                                    Attorneys for Plaintiffs
     DAN SIEGEL, SBN 56400                            ANTI POLICE-TERROR PROJECT,
 6
     ANNE BUTTERFIELD WEILLS, SBN 139845              COMMUNITY READY CORPS,
 7   JANE BRUNNER, SBN 135422                         AKIL RILEY, IAN McDONNELL, NICO
     SONYA Z. MEHTA, SBN 294411                       NADA, AZIZE NGO, and JENNIFER LI
 8   EMILYROSE JOHNS, SBN 294319
     ANDREW CHAN KIM, SBN 315331
 9
     SIEGEL, YEE, BRUNNER & MEHTA
10   475 14th Street, Suite 500
     Oakland, California 94612
11   Telephone: (510) 839-1200
     Facsimile: (510) 444-6698
12
     Email: danmsiegel@gmail.com;
13   abweills@gmail.com;
     janebrunner@hotmail.com;
14   sonyamehta@siegelyee.com;
     emilyrose@siegelyee.com;
15
     chankim@siegelyee.com
16
17                               UNITED STATES DISTRICT COURT
18                              NORTHERN DISTRICT OF CALIFORNIA
19   ANTI POLICE-TERROR PROJECT,                 )   Case No. 3:20-cv-03866-JCS
20   COMMUNITY READY CORPS, AKIL                 )
     RILEY, IAN McDONNELL, NICO NADA,            )   REQUEST FOR JUDICIAL NOTICE IN
21   AZIZE NGO, and JENNIFER LI, on behalf       )   SUPPORT OF PLAINTIFFS’
     of themselves and similarly situated        )   APPLICATION FOR A TEMPORARY
22   individuals,                                )   RESTRAINING ORDER AND/OR
                                                 )   ORDER TO SHOW CAUSE AND FOR
23
                  Plaintiffs,                    )   PRELIMINARY INJUNCTION
24    vs.                                        )
                                                 )
25   CITY OF OAKLAND, OPD Police Chief           )
     SUSAN E. MANHEIMER, OPD Sergeant            )
26   PATRICK GONZALES, OPD Officer               )
27   MAXWELL D’ORSO and OPD Officer              )
     CASEY FOUGHT,                               )
28                                               )
                  Defendants.
                                                 )

     APTP v. City of Oakland, No. 3:20-cv-03866-JCS
     Request for Judicial Notice ISO Plaintiffs’ Application for a Temporary Restraining Order
     and/or Order to Show Cause for Preliminary Injunction - 1
              Case 3:20-cv-03866-JCS Document 28 Filed 06/17/20 Page 2 of 2




 1         Pursuant to Federal Rule of Evidence 201, plaintiffs hereby respectfully request that the
 2   Court take judicial notice of official documents published on the City of Oakland website.
 3         Publications from government entities such as the City of Oakland are “self-
 4   authenticating” and “require no extrinsic evidence of authenticity.” Fed. R. Evid. 902(5). “[T]he
 5   court can take judicial notice of public records and government documents available from
 6   reliable sources on the Internet, such as websites run by governmental agencies. Gerritsen v.
 7   Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1033 (C.D. Cal. 2015) (internal citations,
 8   quotations, and modifications omitted).
 9         The record which plaintiff requests the Court take Judicial Notice of is available on the
10   City of Oakland website and a true and correct copy is attached as Exhibit A to the Declaration
11   of EmilyRose Johns, filed concurrently with this request.
12
13         Dated: June 17, 2020                      SIEGEL, YEE, BRUNNER & MEHTA
14
15                                                   By: _/s/EmilyRose Johns___________
                                                        EmilyRose Johns
16
                                                     Attorneys for Plaintiffs
17                                                   ANTI POLICE-TERROR PROJECT,
18                                                   COMMUNITY READY CORPS,
                                                     AKIL RILEY, IAN McDONNELL, NICO NADA,
19                                                   AZIZE NGO, and JENNIFER LI
20
21
22
23
24
25
26
27
28


     APTP v. City of Oakland, No. 3:20-cv-03866-JCS
     Request for Judicial Notice ISO Plaintiffs’ Application for a Temporary Restraining Order
     and/or Order to Show Cause for Preliminary Injunction - 2
